DETAILED ACTION

This Office Action is in response to Applicant's application filed on August 30, 2019.  Currently, claims 1-6 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 2 is objected to because of the following informalities:  This claim ends with a comma instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method and system).  Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 6 recite connecting a student with a tutor by storing data pertaining to a plurality of tutor accounts and a plurality of student accounts, the data pertaining to each tutor account including the tutor’s travel policy, subject matter area, and rate and receive a search query for a tutor from a student account, Dependent claims 2-3, 5 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing more types of data for the ranking and searching and requesting a rating for the tutor. Dependent claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as facilitating instant messaging (as evidenced by p.  11-13 of applicant’s own specification) are well understood, routine and conventional in the field.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedman et al. (US 2002/0013836 A1) (hereinafter Friedman) in view Abeyta (US 2015/0088573 A1).

Claims 1 and 6:
Friedman, as shown, discloses the following limitations of claims 1 and 6:
A system (and corresponding method)  for connecting a student with a tutor, the system comprising: a user account database server configured to store data pertaining to a plurality of tutor accounts and a plurality of student accounts (see para [0001]-[0003], [0013], showing a matching system for a plurality of tutors with students and see para [015], showing use of database for storing information for tutors and students and see para [0016]-[0017], showing profiles), wherein the data pertaining to each tutor account includes the tutor’s travel policy, subject matter area (see para [0021], "Each participating tutor is evaluated (step 30) for 
a search engine configured to receive a search query from a student account, the query including the tutor’s subject matter area, the search engine having a ranking algorithm that weighs the tutor accounts based on at least the, the tutor’s subject matter area (see para [0001], "a student who requests for assistance with a suitable tutor/teacher currently available for a tutoring session. A weighting system is used to identify a suitable tutor for the student. Once a match is determined, a personal tutoring session is established between the student and the tutor" and see para [0022], showing web page interface can be considered to show a search engine would be obvious);
a scheduling engine configured to receive a request for a tutoring session at a specified location and a specified time from one of the student account or the tutor account, the scheduling engine further configured to receive a confirmation for the tutoring session from the other one of the student account or the tutor account (see para [0044]-[0045], "For students using Tutor-Me-Now!, this automatic tutor selection may result in the immediate establishment of a one-on-one tutoring session between the live tutor and the student. If a delay is encountered, the student is forwarded to a "Please Wait" Web page, where the 
a transaction confirmation engine configured to send a request for confirmation of the tutoring session to the student account and to the tutor account after the specified time (see para [0046], "The student is alerted when the tutor is online and ready to commence tutoring by sending a notice via for example, instant messaging, relay chat, e-mail, pager, or phone.").
Friedman, however, does not specifically disclose wherein the data pertaining to each tutor account includes the tutor’s travel policy and rate.  In analogous art, Abeyta discloses the following limitations:
wherein the data pertaining to each tutor account includes the tutor’s travel policy.. and rate (see para [0007], "The student accesses a search process that employs several methodologies for finding the right tutor for them. Students can search by keyword or preferences or they can search by geographical location via TheTalkMap (trademark pending). The student has the opportunity to filter results based on integrated grading system of tutors, by location, or visual inspection of the tutor's profile." Where showing ability to search for tutors by geographical 
the search engine having a ranking algorithm that weighs the tutor accounts based on at least the tutor’s travel policy, the tutor’s subject matter area, and a student’s location (see para [0075], "The available criteria are: language (1102), second language (1103), Maximum credits cost (1104), gender (1105), location--subdivided into country, state/province, and city (1106), open timeslots (1107), search by keywords (1108) and search by schools) (1109). The student can use any or all of these criteria to filter and find the tutor of their choice. When they are finished with their selections, they press the Search button (1110) and they can view the results in the `more results` pane (1115)."and see para [0074])
a user interface server configured to display the tutor accounts in response to the request based on the ranking algorithm  (Fig. 12, showing results of tutors to select);
a transaction confirmation engine configured to send a request for confirmation of the tutoring session to the student account and to the tutor account after the specified time (see para [0079], "The student initiates the booking by first 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Abeyta with Friedman because 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the automatic tracking system for learning via online sessions as taught by Abeyta in the system for student-to-tutor matchin of Friedman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
	Further, Friedman discloses the following limitations:
wherein the ranking algorithm weighs at least one or more of the following: age, grade, GPA, institution of higher learning, academic major, academic minor, subject area expertise, classes taken, rating, tutor location, tutor availability, keyword, and language spoken (see para [0024], showing tutor availability as a rule in the weighting matrix and see Fig 4A)

Claim 3:	
	Further, Friedman discloses the following limitations:
wherein the search query includes at least one or more of the following: age, grade, GPA, institution of higher learning, academic major, academic minor, subject area expertise, classes taken, rating, tutor location, tutor availability, keyword, and language spoken (see para [0016], showing tutor certifications and skills and capabilities as part of the request criteria and see Fig 4B)

Claim 4:
	Further, Friedman discloses the following limitations:
wherein the scheduling engine facilitates instant messaging between the tutor account and the student account (see para [0046], showing instant messaging is used in establishing peer to peer connection  and see para [0051], "the tutor may choose to use the text-chat tool to display typewritten words to the student.")

Claim 5:
	Further, Friedman discloses the following limitations:
wherein the transaction confirmation engine is configured to send a request for a rating of the tutor (Fig 6, see 64 showing button for “rate us!” )

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624